CATALYST PAPER CORPORATION ANNUAL INFORMATION FORM March 25, TABLE OF CONTENTS Documents Incorporated by Reference 1 Glossary of Terms 1 Forward Looking Statements 1 Incorporation 2 Corporate Profile 3 Three Year History 5 Competitive Strengths 9 Business Strategy 11 Lines of Business 12 Competition 18 Fibre Suppy 18 Properties 19 Human Resources 19 Environment 20 Social Responsibility 23 Research and Development 24 Capital Expenditures 24 Capital Structure 25 Foreign Operations 25 Risk Factors 25 Legal Proceedings 25 Dividends 26 Ratings 26 Market for Securities 28 Material Contracts 28 Transfer Agent and Registrar 29 Audit Committee Information 29 Corporate Governance 32 Directors and Officers 32 Interest of Experts 34 Additional Information 34 Glossary of Terms 35 CATALYST PAPER CORPORATION ANNUAL INFORMATION FORM (with respect to the year ended December 31, DOCUMENTS INCORPORATED BY REFERENCE Certain specifically identified sections of the audited consolidated financial statements of Catalyst Paper Corporation for the fiscal year ended December 31, 2008 (the “2008 Financial Statements”), the report of the auditors thereon dated
